This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GARY RAY CORSE,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. A-1-CA-37534

 5 MEGAN BAILEY,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Carl J. Butkus, District Judge

 9 Gary Ray Corse
10 Albuquerque, NM

11 Pro Se Appellant

12 Megan Bailey
13 Philadelphia, PA

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 VANZI, Judge.

17   {1}    Plaintiff, who is self-represented, appeals from a district court order dismissing

18 his on-the-record appeal from metropolitan court on the ground that he failed to file
 1 a statement of issues. We issued a calendar notice proposing to affirm. Plaintiff has

 2 responded with a memorandum in opposition. Not persuaded, we affirm.

 3   {2}   Our calendar notice proposed to hold that, because Plaintiff failed to file any

 4 issues in the district court, he has abandoned issues that could have been raised in this

 5 Court. See State v. Vigil, 2014-NMCA-096, ¶ 18, 336 P.3d 380. Plaintiff argues that

 6 he was prevented by the district court from filing things below. This assertion is not

 7 supported by the record, at least with respect to the filing of a statement of issues. To

 8 the contrary, the district court extended the time for filing the statement of issues and

 9 instructed Plaintiff that the appeal would be dismissed unless he met the new deadline.

10 [RP 182-83] To the extent that Plaintiff believed that court staff was preventing him

11 from making the requisite filing, he had an obligation to create a record on the matter.

12 See Dillard v. Dillard, 1986-NMCA-088, ¶¶ 6-7, 104 N.M. 763, 727 P.2d 71

13 (observing that it is the duty of the appellant to provide a record adequate to review

14 the issues on appeal). Because he did not do so, we affirm.

15   {3}   IT IS SO ORDERED.

16                                          __________________________________
17                                          LINDA M. VANZI, Judge

18 WE CONCUR:


19 _________________________________
20 JULIE J. VARGAS, Judge


                                               2
1 _________________________________
2 KRISTINA BOGARDUS, Judge




                                  3